SUMMARY ORDER
Petitioner seeks review of an October 20, 2003 order of the Board of Immigration Appeals (BIA) denying his motion to reopen his immigration proceedings. He has also moved for a stay of deportation pending appeal, which this Court has granted.
Though petitioner’s brief raises arguments exclusively relating to the denial of his petition for asylum, this Court only has jurisdiction to review the denial of his motion to reopen, as that order is the basis of this appeal. Zhao v. Dept. of Justice, 265 F.3d 83, 89 (2d Cir.2001). As to all other orders, the petition for review is untimely.
A party is limited to one motion to reopen, and it must be filed within 90 days after the rendering of the final administrative decision in the proceeding sought to be reopened. 8 C.F.R. § 1003.2(c)(2). An exception is provided to this rule for aliens who are applying for asylum or withholding of deportation based on changed country circumstances. 8 C.F.R. § 1003.2(c)(3)(ii). It is undisputed that the motion to reopen which is the subject of this appeal is petitioner’s second motion to reopen and that it was filed more than 90 days after the final administrative decision in the original proceeding was issued, and petitioner has made no argument regarding any changed country circumstances. Accordingly, the motion to reopen was properly denied.
We have considered all of petitioner’s claims and found them to be without merit. We hereby DENY the petition for review. Accordingly, the stay of deportation previously entered is hereby lifted.